Citation Nr: 0400694	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $6,327.

(The issue of entitlement to restoration of a 100 percent 
disability rating for arteriosclerotic heart disease will be 
addressed in a separate remand).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $6,327.

It is noted that the veteran has also perfected a separate 
appeal on the issue of entitlement to restoration of a 100 
percent disability rating for arteriosclerotic heart disease.  
This issue is the subject of a separate, simultaneously-
issued remand.  Both remands will be to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the veteran has not yet 
received the required notification regarding his waiver 
claim.  

In addition, the Board notes that there is an additional 
matter which requires the attention of the RO prior to the 
Board's consideration of this appeal.  A review of the record 
indicates that the debt at issue in this case was created 
when VA failed to adjust its payments, for the period from 
June 1, 2000, to February 28, 2001, in light of the veteran's 
receipt of military retired pay.  The RO has calculated the 
amount of this overpayment to be $6,327.

In the September 2002 decision on appeal, the Committee 
denied the veteran's request for a waiver, finding that 
recovery would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2003).  

The veteran appealed the RO's determination.  In effect, he 
argues that the debt at issue here is invalid as it was due 
to sole administrative error.  Sole administrative error 
means that the claimant neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither the 
claimant's actions nor his failure to act must have 
contributed to payment of the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).  
A review of the record indicates that the RO has not yet 
addressed the validity of the debt at issue in this case, 
including the underlying issue of sole administrative error.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  After the actions requested above 
have been completed, the RO should 
adjudicate the veteran's challenge of the 
validity of the debt at issue.  If it is 
determined that a debt was properly 
created, the RO should notify the veteran 
of his right to appeal the decision.  If 
he files a notice of disagreement on this 
issue, a statement of the case should be 
issued, and he should be afforded the 
appro0priate amount of time to perfect 
his appeal to the Board by filing a 
substantive appeal.

3.  If it is determined that a debt was 
properly created, then the Committee 
should review the waiver claim and 
determine whether such a waiver is 
warranted under applicable laws and 
regulations.  If the decision of the 
Committee remains adverse to the veteran, 
then he and any representative should be 
furnished an appropriate supplemental 
statement of the case.  After affording 
them a reasonable opportunity to respond, 
the case should be returned to the Board 
for appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


